DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.          This office action is in response to the RCE filed 02/24/2021. Claims 51-54, 57, 69, 70, 72 and 73 has been amended for clarification.
3. 	This action is made NON-FINAL.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Examiner Note
        The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 51- 73 are  rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

	Regarding claim 51, the phrase “determines the nature of any relationship between any two terms from the two ontologies” There is insufficient antecedent basis for this limitation in the claim “the two ontologies”. Correction is required.

	Dependent claims are rejected under 35 U.S.C. 112(b) due to their dependence on independent claims, carrying the same deficiencies. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 51-61, 63-67 and 69-73 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Salkeld et al (US 20110078205 A1) hereinafter as Salkeld.

9.	Regarding claim 51 (Currently amended), Salkeld teaches an Apparatus for determining a meaning of an ontology term and aligning relationships and properties between ontology terms in different ontologies, the apparatus including an electronic processing device that: 
converts a meaning of each term in each ontology to a set of knowledge triples consisting of a subject, a predicate and an object, in the Resource Description Framework (RDF) format for comparison ([0002], Resource Description Framework or RDF was designed as metadata data model and is used for modeling information [0011], [0016], [0019], For example Fig 1, [0026], for example A beetle (subject) ate (predicate) my plant (object) “Triple” in line with the Applicant instant application specification see [0687] and Table 12. See also [0106], mapping natural language words and the terms used by machines so that people can annotate and query their data in a natural, intuitive manner and store the corresponding data in RDF data model(s) using the terms.); 
determines a context associated with the ontology terms based on a mathematical analysis of the RDF triples of each ontology term ([0003], “Such systems should be able to operate on various data sources (including semantically-deprived data sources), ontology terms and ontology correlation statistics (mathematical analysis), resolve contextual meanings, and provide an efficient mechanism for finding the most suitable ontology context as well as appropriate ontology terms, given an input of natural language or vocabulary words.”. [0014], “The six words "beetle", "plant", "garden", "ate", "growing" and "length" together may indicate a specific context”, [0019], [0021], “finding the most related ontology context for the words”, Fig 1, [0026]. See also [0087], ontology can be seen if the starting point ontology in an RDF document is already seen; pop is the popularity of the starting point ontology, cr is the percentage of the input words that have matching terms in the ontology context); 
determines the nature of any relationship between any two terms from the two ontologies, based on the mathematical analysis of the RDF triples of the ontology term meanings of the two terms being examined ([0039], a "semantically-related" relationship indicates the local name of the term has a potential to share the same meaning with the word or short phrase, [0087], Fig 1, [0014]-[0015], [0021], [0026]); 
compares the ontology term meaning in one ontology to a number of ontology meanings in the other ontology, based on the mathematical analysis of the RDF triples of the ontology term meanings ([0003], [0014], [0034], [0039], “"semantically-related" relationship indicates the local name of the term has a potential to share the same meaning with the word or short phrase” [0067], “select only the terms (potential ontology term meaning) whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term.”, [0070], “calculate a similarity that is a positive value no larger than two (2) to indicate the chance that the local name of a term would share the same meaning with an input word.  The method is primarily based on lexical similarity”); 
generates a matching score between the ontology terms from the two ontologies, for the results of each comparison ([0067]-[0071], “calculate a similarity that is a positive value no larger than two (2) to indicate the chance that the local name of a term would share the same meaning with an input word.”), the matching score being based on mathematically defined relationships between the ontology term and potentially matching ontology term from the other ontology ([0003], [0014], [0028], [0067]-[0071], “select only the terms whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term”... comparing and generating matching score between input term and input word…if the comparison is performed between two words, the similarity score is a baseline score of 1 plus a match ratio ranging from [0,1] set by measuring the lexical similarity between the word and the term (i.e., the length of the matched text divided by the length of the longer word).  The baseline score is for synonym's sake because a synonym may share no lexical similarity with the input word.); 
using the mathematically defined relationship between the terms, determines if it is possible to mathematically infer that a semantic relationship other than synonym may have the best match ([0014], [0021], “finding the ontology context that returns the highest weight sum of its terms that match the input words, where the weight of a term is equal to the weight of its ontology.” [0024], “relatedness (i.e., how well ontology terms match the input words), popularity is also an important concern in selecting an ontology context.” [0028], [0067] - [0071],); and 
selects a potentially matching ontology term as the matching ontology term using the matching scores ([0021], [0024], [0028], [0067]-[0071] and more [0073]); and 
assigns a semantic relationship type to the relationship between the terms from the two ontologies where such a relationship has been identified ([0021], [0024], [0028], [0067]-[0071] and more [0073]).


10.	Regarding claim 52 (Currently amended), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the matching score is determined, at least partially, through consideration of the RDF Triples which define the meaning of the ontology terms and the structural relationships between terms of the different ontologies ([0028], [0067], “select only the terms whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term”, [0069]-[0070], comparing and generating matching score between input term and input word…if the comparison is performed between two words, the similarity score is a baseline score of 1 plus a match ratio ranging from [0,1] set by measuring the lexical similarity between the word and the term (i.e., the length of the matched text divided by the length of the longer word).  The baseline score is for synonym's sake because a synonym may share no lexical similarity with the input word.). 

11.	Regarding claim 53 (Currently amended), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device determines an alignment between classes of different ontologies based on at least one of, the meanings defined by the RDF Triples created to describe the meaning of the ontology terms from of the different ontologies ([0067]-[0070], the alignments between the ontology terms using the matching score). 

12.	Regarding claim 54 (Currently amended), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device, generates the matching score based on whether an ontology term name and potential matching ontology term meaning are related as at least one of: a synonym; an antonym; a meronym; a superclass; a subclass; a holonym; hyponym; hypernym; troponym; and other semantic classifications ([0028], [0067], “select only the terms whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term”, [0069]-[0070], comparing and generating matching score between input term and input word…if the comparison is performed between two words, the similarity score is a baseline score of 1 plus a match ratio ranging from [0,1] set by measuring the lexical similarity between the word and the term (i.e., the length of the matched text divided by the length of the longer word).  The baseline score is for synonym's sake because a synonym may share no lexical similarity with the input word.). 

13.	Regarding claim 55 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device uses the potential ontology term meaning to determine related meanings for the ontology term, the related meanings including at least one of: a root meaning; synonyms; antonyms; subclasses; superclasses; meronyms; holonyms; hyponyms; hypernyms; troponyms; and other semantic classifications ([0028], [0067], “select only the terms whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term”, [0069]-[0070], comparing and generating matching score between input term and input word…if the comparison is performed between two words, the similarity score is a baseline score of 1 plus a match ratio ranging from [0,1] set by measuring the lexical similarity between the word and the term (i.e., the length of the matched text divided by the length of the longer word).  The baseline score is for synonym's sake because a synonym may share no lexical similarity with the input word.). 
14.	Regarding claim 56 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device stores an indication of the ontology term meaning in an index, the indication including at least one of: an identifier indicative of a defined meaning; and an indication of related meanings ([0031]-[0032], “The second data structure constructed based on the Semantic Web data is a term index.  The term index contains all valid terms in the snapshot data.  As used herein, a term is valid if it is defined in the ontology identified by the term's namespace.”, see [0044], “The term index data structure may be used to determine the semantically-related term list for any given natural language or vocabulary word or short phrase.”). 
15.	Regarding claim 57 (Currently amended), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device: determines an ontology term name; and determines the matching score using that name and the ontology term name from the other ontology ([0014], [0021], [0028], and [0067]). 
 
16.	Regarding claim 58 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device: determines annotations associated with the ontology term; and determines the matching score using the annotations ([0011], [0106]). 

17.	Regarding claim 59 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device: obtains potential matching ontology term meanings using at least one of: the context; and at least one related context ([0021], [0024], [0067], “select only the terms (potential ontology term meaning) whose local names are synonyms of the input word or short phrase from the local semantically-related term list and then compare on those terms' other properties to find the most appropriate term.”, [0070], “calculate a similarity that is a positive value no larger than two (2) to indicate the chance that the local name of a term would share the same meaning with an input word.  The method is primarily based on lexical similarity”). 

18.	Regarding claim 60 (Ne Previously Presented w), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device: determines a name and annotation associated with an ontology term; derives a first meaning from the annotation; obtains a second meaning from potentially matching ontology term meanings using the name; and determines the ontology term meaning using the first and second meanings ([0014], [0021], [0029], [0032], the ontology term meaning is determined based the ontology term meaning derived from the name and the meaning derived from the annotation associated with the ontology term either as a tag, labels…). 

19.	Regarding claim 61 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the electronic processing device: compares the first and second meanings; and determines a matching score based on the result of the comparison ([0067]-[0070]). 

20.	Regarding claim 63 (Previously Presented), Salkeld teaches the invention as claimed in claim 51 above and further teaches wherein the potential ontology term meanings are derived from a reference ontology and stored in a concept matching database ([0033], [0045] and [0106]).  

21.	Regarding claim 63 (Previously Presented), Salkeld teaches the invention as claimed in claim 63 above and further teaches wherein the reference ontology determines the context of the potential ontology term meanings (Fig 2 and [0014], [0017]-[0018]). 

22.	Regarding claim 65 (Previously Presented), Salkeld teaches the invention as claimed in claim 63 above and further teaches wherein the electronic processing device determines the potential ontology term meanings by, for each ontology term in the reference ontology: determining a name and annotation; deriving a first meaning from the annotation; obtaining a second meaning from a reference database using the name; and determining a potential ontology term meaning using the first and second meanings ([0014], [0021], [0029], [0032], the potential ontology term meaning is determined based the term meaning from the reference database and the annotation associated with the ontology term either as a tag, labels…).
 
23.	Regarding claim 66 (Previously Presented), Salkeld teaches the invention as claimed in claim 65 above and further teaches wherein the electronic processing device: determines a context associated with the ontology; and obtains the second meaning using the context ([0003], [0014] and [0067]-[0070]). 

24.	Regarding claim 67 (Previously Presented), Salkeld teaches the invention as claimed in claim 65 above and further teaches wherein the electronic processing device: compares the first and second meanings; and determines a matching score based on the result of the comparison ([0003], [0014] and [0067]-[0070]).  

25.	Regarding claims 69 and 73, those claims recite method performs the same method of claim 51 and are rejected under the same rationale.
26.	Regarding claims 70-72 those claims recite computer system performs the method of claims 51, 52 and 54 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

29.        Claims 62 and 68 are rejected under 35 U.S.C.103 as being unpatentable over Salkeld et al (US 20110078205 A1) in view of SONG (US 20110047178 A1).
30.         Regarding claim 62 (Previously Presented), Salkeld teaches the invention as claimed in claim 61 above but not specifically teach converts the first and second meanings into respective sets of RDF triples; compares the sets of RDF triples; and determines a matching score based on at least one of: a number of shared triples; a number of shared predicates; and a number of shared predicate object pairs.
However SONG teaches converts the first and second meanings into respective sets of RDF triples; compares the sets of RDF triples; and determines a matching score based on at least one of: a number of shared triples; a number of shared predicates; and a number of shared predicate object pairs (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of converts the first and second meanings into respective sets of RDF triples; compares the sets of RDF triples; and determines a matching score based on at least one of: a number of shared triples; a number of shared predicates; and a number of shared predicate object pairs suggested in SONG’s system into Salkeld’s and by incorporating SONG into Salkeld because both system are related to ontology search would provide a concrete and correct answer to a question based on the degree of identity of Resource Description Framework (RDF) triples.
31.	Regarding claims 68, this claims recites computer system performs the method of claim 62 and is rejected under the same rationale.
Respond to Amendments and Arguments
32.	Applicant's arguments received on 02/24/2021 have been fully considered but they are not persuasive. In the remarks, applicant amended the claims to clarify the present invention, and argued that Salkeld did not teach the invention recited in the claims as amended.
Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169